Citation Nr: 0939975	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  04-06 236	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, including the preliminary question of 
whether the appellant is his lawful surviving spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and two friends


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1946 to 
December 1967, from August 1968 to July 1971, and from 
February 1991 to June 1991.  He died in August 2000.  The 
appellant filed a cause-of-death claim alleging her 
entitlement to this benefit as his lawful surviving spouse.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, denied her claim in July 2002, and 
she appealed to the Board of Veterans' Appeals (Board).

In November 2005, to support her claim, the appellant and two 
friends testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board. This type 
of proceeding is also referred to as a "Travel Board" 
hearing.  During the hearing, the appellant submitted 
additional evidence (statements from various individuals in 
support of her claim for benefits and a newspaper article 
from the time period when the Veteran served).  Additionally, 
she waived her right to have the RO initially consider this 
additional evidence.  38 C.F.R. §§ 20.800, 20.1304 (2009).

Also, in May 2006 the appellant again testified during 
another hearing at the RO, but this time before a local 
Decision Review Officer (DRO).  

In December 2006 the Board remanded this case to the RO, via 
the Appeals Management Center (AMC), for further development 
and consideration.  In March 2009 the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny 
the claim and returned the file to the Board for further 
appellate review.  




FINDINGS OF FACT

1.  The appellant and the Veteran were married in March 1985 
and legally divorced in April 1992, without having a child 
born of the marriage or born to her and the Veteran before 
the marriage.

2.  The Veteran's August 2000 death certificate lists his 
marital status as divorced.

3.  The appellant and the Veteran did not establish common 
law marriage under the state laws of either Washington or 
Montana.


CONCLUSION OF LAW

The criteria are not met for recognition of the appellant as 
the Veteran's lawful surviving spouse for dependency and 
indemnity compensation (DIC), death pension benefits, and 
accrued benefits.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 
2002); 38 C.F.R. § 3.54 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant statutes and VA regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that the 
claimant submit any evidence in her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Another precedent decision, Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007), held that for DIC benefits - including 
cause-of-death claims, VCAA notice must include:  (1) a 
statement of the conditions, if any, for which a Veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate the DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the DIC claim based 
on a condition not yet service connected.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary 
VCAA notice and then going back and readjudicating the claim 
- such as in a statement of the case (SOC) or supplemental 
SOC (SSOC), such that the intended purpose of the notice is 
not frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, as will be explained, since she is not entitled to 
recognition as the Veteran's lawful surviving spouse, the 
appellant's claim ultimately is being denied as a matter of 
law because this is a statutory bar to her receipt of DIC, 
including for cause of death.  Consequently, the duty-to-
notify-and-assist provisions of the VCAA do not apply.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  


The VCAA does not apply because the issue presented is solely 
of statutory and regulatory interpretation and/or the 
respective claim is barred as a matter of law in that it 
cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 
(June 23, 2004).

In any event, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the appellant in April 
2003, October 2005, January 2006, January 2007 and May 2008.  
Those letters informed her of the evidence required to 
substantiate her claim and of her and VA's respective 
responsibilities in obtaining supporting evidence.  The 
January 2007 letter also complied with Dingess by discussing 
the downstream effective date element of her claim.  [Note:  
there is no downstream disability rating element in a claim, 
as here, for service connection for cause of death.]

And although the appellant did not also receive a VCAA notice 
letter meeting the standards enunciated in Hupp, this is 
nonprejudicial, i.e., harmless error because, as mentioned, 
her claim cannot be granted as a matter of law.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009), overturning the lower 
Federal Circuit Court's holding in Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007).  In Shinseki v. Sanders, the 
Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  The Supreme Court rejected the 
lower Federal Circuit's framework that all VA notice errors 
are presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Shinseki., at 1704.  The 
Supreme Court rejected the Federal Circuit's analysis because 
it imposed an unreasonable evidentiary burden on VA to rebut 
the presumption and because it required VA to demonstrate why 
the error was harmless, rather than requiring the appellant 
- as the pleading party, to show the error was harmful.  
Id., at 1705-06.

The Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

Aside from the exception to prejudicial error mentioned when, 
as here, the claim cannot be granted as a matter of law, 
prejudicial deficiencies in the timing or content of a VCAA 
notice also can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008), overturned on other grounds in Vazquez-Flores v. 
Shinseki, 2009 WL 2835434 (Fed.Cir.) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
or (2) that a reasonable person could be expected to 
understand from the notice what was needed.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the appellant, through submission of a copy of the 
Veteran's death certificate, her personal lay and other 
statements and hearing testimony before the undersigned VLJ 
of the Board and a local DRO, her representative's 
statements, copies of service personnel records (SPRs) - 
including the Veteran's DD Form 214, and VA treatment 
records, clearly showed actual knowledge of the evidence 
required to substantiate her claim.  She specifically stated 
in her notice of disagreement (NOD) and substantive appeal 
(VA Form 9) that the cause of the Veteran's death, 
as she believed it to be, was chronic lymphocytic leukemia 
(CLL) and not acute lymphocytic leukemia (ALL), as indicated 
on his death certificate.  Moreover, the November 2003 SOC 
and August 2006 and March 2009 SSOCs provided her a summary 
of the pertinent evidence, citations to the applicable laws 
and regulations, and a discussion of the reasons and bases 
for the decision to deny her claim.  Furthermore, she 
received additional VCAA notice following and as a result of 
the Board's December 2006 remand for further develop her 
claim.  So she obviously is well aware of the statutory and 
regulatory requirements governing her claim, including in 
terms of the fundamental need to having standing in this 
appeal as the Veteran's lawful surviving spouse.  And as the 
pleading party, she has not made any allegation of 
insufficient VCAA notice since receiving the additional 
notice following the Board's December 2006 remand of her 
claim.

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and other pertinent evidence, including the 
widow-appellant's lay statements and transcripts of her 
testimony during her two hearings.  Also on file is a copy of 
the Veteran's death certificate.  And the Board need not 
obtain a medical opinion concerning the claim absent the 
required showing that the Appellant first establish that she 
has standing as the Veteran's lawful surviving spouse.  In 
Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the 
Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not 
always require VA to assist a claimant in obtaining a 
medical opinion or examination for a DIC claim, but it does 
require VA to assist a claimant in obtaining such whenever it 
is necessary to substantiate the DIC claim.  The Federal 
Circuit Court added that there was no duty to provide a VA 
opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since 
this provision is explicitly limited to claims for disability 
compensation (service connection), which is defined as a 
monthly payment made by VA to a Veteran, and therefore does 
not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 
F.3d 1345, 1348 (Fed.Cir.2008) (holding that in the context 
of a DIC claim, VA must also consider that 38 U.S.C. 
§ 5103A(a) only excuses VA from making reasonable efforts to 
provide an examination when no reasonable possibility exists 
that such assistance would aid in substantiating the claim).  
And this is indeed the situation here, that is, no reasonable 
possibility exists that obtaining this medical opinion would 
assist in substantiating the claim because the appellant has 
failed to establish the more fundamental requirement of her 
standing as the Veteran's lawful surviving spouse.

Therefore, inasmuch as there is no possibility that a medical 
opinion on this issue, even if obtained, would assist the 
appellant in substantiating her claim, an opinion is not 
needed to fairly decide her claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  Thus, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A..

II.  Analysis-Whether the Appellant is the Veteran's Lawful 
Surviving Spouse

VA death benefits may be paid to a surviving spouse who was 
married to the Veteran:  (1) one year or more prior to the 
Veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the Veteran at the time of the 
Veteran's death, and who lived with the Veteran continuously 
from the date of marriage to the date of the Veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the Veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the Veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3); 38 
C.F.R. § 3.53.  Additionally, the law provides that a spouse 
is a person of the opposite sex who is a husband or a wife.  
38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  A wife is a person 
whose marriage to the Veteran meets the requirements of 
38 C.F.R. § 3.1(j), 3.50(a).

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).  

The basic facts of this case are not in dispute.  The 
appellant and the Veteran were married on March [redacted], 1985 in 
Washington State.  They were legally divorced by a Decree of 
Dissolution of Marriage in the Superior Court of the State of 
Washington on April [redacted], 1992.  The Veteran died several years 
later, on August [redacted], 2000, of acute lymphocytic leukemia due 
to or as a consequence of thrombocytopenia, due to or as a 
consequence of cerebral hemorrhages, due to or as a 
consequence of end-state liver disease.

The appellant subsequently filed a claim for service 
connection for the cause of the Veteran's death, which the RO 
denied in July 2002, and this appeal ensued.

The appellant contends that she is entitled to VA death 
benefits based upon her status as a surviving spouse of the 
Veteran.  But she was not granted DIC because the RO 
determined, instead, that she did not meet the statutory 
definition of surviving spouse.  And, as already alluded to, 
after perfecting her appeal, the Board determined that 
additional development was needed before a decision could be 
made concerning the preliminary issue of whether she is the 
Veteran's lawful surviving spouse.  So the Board remanded 
this case in December 2006 for further clarification of this 
determinative issue.

Following that additional development, the Board finds that 
the appellant does not meet the criteria to be considered the 
Veteran's lawful surviving spouse.  As the two had been 
legally divorced for about 8 years at the time of his death, 
she does not meet the one-year threshold under § 3.54(c)(2).  
Also, the record explicitly states that she and the Veteran 
did not have children together as contemplated by 
§ 3.54(c)(3).  Indeed, in her July 2008 supporting statement 
for DIC benefits, she did not list any children that she and 
the Veteran had together.

The appellant argues, in the alternative, that she and the 
Veteran held each other out as husband and wife, thereby 
establishing a common law marriage.  In support of this 
assertion she submitted statements in which she claims to 
have lived with him continuously from the date of their 
marriage until his death.  She also submitted four separate 
statements from others on VA Form 21-4171 regarding the 
nature and substance of her relationship with the Veteran.  
Each of these statements indicates they thought of the 
Veteran and the appellant as husband and wife.  Still, two of 
the statements readily acknowledge that they were legally 
divorced.  Significantly, one of the statements mentioned the 
appellant and the Veteran maintained separate residences on 
occasion, albeit her hope that this common law marriage would 
satisfy the provisions of § 3.54(c)(2).

While the Board accepts these statements as true insofar as 
these individuals felt as though the couple acted as husband 
and wife, they ultimately do not affect the outcome of this 
case.  VA regulations expressly state that "marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits 
accrued."  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  At the 
time of the Veteran's death and for many years before, the 
couple resided in Washington State.  Thus, if the appellant 
and the Veteran's relationship could be considered a marriage 
under Washington State law, then it would be considered a 
marriage for VA purposes.  Unfortunately, though, it cannot 
receive this consideration.

Washington State courts have long held that Washington "does 
not recognize common-law marriages," but will recognize 
"the validity of such marriages between a man and a woman if 
contracted in other states."  Peffley-Warner v. Bowen, 113 
Wash.2d 243, 249, 778 P.2d 1022 (1989); In re Estate of 
Gallagher, 35 Wash.2d 512, 514-15, 213 P.2d 621 (1950).  
However, Washington State has considered the issue of a 
"meretricious relationship."  Meretricious is defined by 
state law as a "stable, marital-like relationship where both 
parties cohabit with knowledge that a lawful marriage between 
them does not exist."  Connell v. Francisco, 127 Wash.2d 339 
at 346 (1995).  The court is careful to note, though, that 
"the use of the term "marital-like" is a mere analogy 
because defining meretricious relationships as related to 
marriage would create a de facto 
common-law marriage, which this court has refused to do."  
See Peffley-Warner, 113 Wash.2d at 249, 778 P.2d 1022; 
Gallagher, 35 Wash.2d at 514-15, 213 P.2d 621; see also 
Connell, 127 Wash.2d at 348 (1995) (stating a "meretricious 
relationship is not the same as a marriage").  Where however 
an attempted marriage (common law) is invalid by reason of 
legal impediment, VA regulations allow for certain attempted 
marriages to be nevertheless "deemed valid" if specific 
legal requirements are met.

Such an attempted marriage will be "deemed valid" if:  (a) 
the attempted marriage occurred one year or more before the 
Veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the Veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. 
§ 3.205(a) are satisfied as well as those of 38 C.F.R. § 
3.52, the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the Veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c).

The term "legal impediment" was interpreted in an opinion 
of VA's Office of the General Counsel, VAOPGCPREC 58-91, to 
include the requirement of a marriage ceremony by a 
jurisdiction that does not recognize common law marriages.  
Moreover, the Court has issued pertinent directives in this 
regard in Colon v. Brown, 9 Vet. App. 104 (1996).  
Specifically, in cases such as here, the appellant must be 
given an opportunity to submit a signed statement pursuant to 
38 C.F.R. § 3.205.  The Court indicated that if the appellant 
was unaware of the impediment, then an otherwise invalid 
common law marriage could be deemed valid.

Thus, the question before the Board is whether the appellant 
and the Veteran had an otherwise invalid common law marriage 
that may be deemed valid.  While the appellant has asserted 
that she and the Veteran held themselves out as husband and 
wife, the preponderance of the evidence demonstrates that 
rather than holding themselves out as husband and wife, the 
Veteran and the appellant's official legal status was known 
to their friends.  Additionally, the appellant submitted a 
"Fact Sheet" on states recognizing common law marriage.  
Washington State is not on the list, however.  Montana is 
circled, suggesting the appellant is trying to assert a 
common law marriage was established in accordance with the 
laws of Montana.  Unfortunately, this assertion also is 
without merit.  The July 2008 evidence submitted by the 
appellant, in her own handwriting, specifically lists 
Washington as her state of residence from 1980 until the 
Veteran's death in 2000.  Additionally, the evidence of 
record, which could even remotely suggest the establishment 
of a common law marriage in accordance with the laws of 
Montana, is found in a letter from an individual indicating 
the appellant and the Veteran stayed in the same motel with 
this individual and his wife in 1998.  The individual stated 
the Veteran and the appellant were "always there for each 
other and that they considered themselves and represented 
themselves as husband and wife."



The laws of Montana concerning common law marriage state that 
it is

an equitable doctrine used to ensure people are treated 
fairly once a relationship ends.  Under [Montana's] 
common law, such a marriage is established when a 
couple:  1) is competent to enter into a marriage, 
2) mutually consents and agrees to a common law 
marriage, and 3) cohabits and is reputed in the 
community to be husband and wife.  See Matter of Estate 
of Hunsaker, 291 Mont. 412 (1998).  

However, the evidence must be looked at in its entirety 
before a common law marriage will be deemed valid.  Matter of 
Estate of McClelland, 168 Mont. 160 (1975).  Here, the only 
evidence supporting the assertion that a common law marriage 
was created in Montana, and should therefore be recognized in 
Washington State, is a statement from an individual claiming 
that the appellant and the Veteran "represented themselves 
as husband and wife" while staying at a motel in Montana.  
This is hardly enough evidence to support all three elements 
required by Montana law to form a common law marriage.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only 
one disjunctive "or" requirement must be met in order for 
benefits to be granted under a particular statute or 
regulation), whereas, according to Melson v. Derwinski, 1 
Vet. App. 334 (1991) (use of the conjunctive "and" in a 
statutory or regulatory provision means that all of the 
conditions listed in the provision must be met).

Also of importance, the appellant's own July 2008 statements 
show she and the Veteran kept separate finances.  
Additionally, they periodically "kept separate residences 
due to [his] problems."  Furthermore, as previously 
mentioned, several individuals submitted statements 
indicating the Veteran and the appellant lived together as 
though they were husband and wife, but that the actual legal 
status of their relationship (i.e., they were divorced) was 
common knowledge.  One individual was also aware of the 
periodic residential separations.  

While the Board does not dispute the level of commitment the 
Veteran and the appellant had to each other, even perhaps 
after their divorce, the weight of the evidence does not 
corroborate the claim that the appellant and the Veteran were 
in what amounted to a common law marriage.  Accordingly, it 
cannot be found that the Veteran and the appellant had an 
otherwise invalid common law marriage that may be deemed 
valid.  Because the appellant and the Veteran did not have an 
invalid marriage that may be deemed valid, and the appellant 
and the Veteran were not married for more than one year prior 
to his death, the appellant may not be considered to be his 
lawful surviving spouse.  The Board is without authority to 
grant benefits simply because it might perceive the result to 
be equitable.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 
Vet. App. 416 (1994).  The criteria for recognition as the 
Veteran's surviving spouse for the purpose of establishing 
entitlement to VA death benefits have not been met.  Hence, 
the Board cannot proceed with the determination of whether 
benefits are warranted and the appellant's claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The claim for recognition as the Veteran's lawful surviving 
spouse, and resulting entitlement to service connection for 
the cause of his death, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


